Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 15, 2017

                                      No. 04-17-00716-CV

     Samuel R. BUILTA aka Sam Builta Individually and dba Technical Services System,
                                      Appellants

                                                 v.

                                       PARAGON, INC.,
                                          Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 393227
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER

        In the case underlying this appeal, the trial court signed a final judgment on August 4,
2017. The deadline to file a timely motion for new trial was September 5, 2017. See TEX. R.
CIV. P. 329b(a). If a timely motion for new trial is not filed, an appellant’s notice of appeal must
be filed within thirty days after the judgment is signed. TEX. R. APP. P. 26.1. An untimely
motion for new trial does not extend the time to file a notice of appeal. See id.; State Office of
Risk Mgmt. v. Berdan, 335 S.W.3d 421, 428 (Tex. App.—Corpus Christi 2011, pet. denied); see
also Stroman v. Martinez, No. 01-14-00991-CV, 2015 WL 1926015, at *1 (Tex. App.—Houston
[1st Dist.] Apr. 28, 2015, no pet.) (mem. op.).
       Here, Appellant’s motion for new trial was filed on September 6, 2017, one day after the
motion was due. It appears that the motion for new trial was not timely filed, and the deadline to
file Appellant’s notice of appeal was not extended. See TEX. R. APP. P. 26.1(a)(1); TEX. R. CIV.
P. 329b(a); Berdan, 335 S.W.3d at 428.
       Appellant’s notice of appeal was due to be filed on September 5, 2017, and a motion for
extension of time to file a notice of appeal was due on September 20, 2017. See TEX. R. APP. P.
26.1, 26.3. Appellant’s notice of appeal was filed on October 27, 2017. It appears to be
untimely.
        We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Verburgt, 959 S.W.2d at 617 (“[O]nce the period for granting a motion for extension of
time under Rule [26.3] has passed, a party can no longer invoke the appellate court’s
jurisdiction.”). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
All other appellate deadlines are SUSPENDED pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court